Title: From John Quincy Adams to Thomas Boylston Adams, 28 March 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



No. 2
My dear brother,
Berlin 28. March. 1801—

I now enclose together with a press copy of my last letter to you, the original of one addressed to your father, containing observations upon a french pamphlet, which I have sent him. This letter however is not to be sent to him, but to be published in the Port Folio, if the Editor thinks proper. Of course, without indicating either the writer, or the person, to whom it is addressed—My design is to follow it with others of a like nature, which the Editor of the Port Folio may publish under the discription of “Letters, from an American abroad upon various topics of foreign literature,” or some such title—I shall send the originals to you & only press copies to your father, my motives for which I have mentioned in a letter to him this day, & hope they will meet his approbation.
I have a piece of unpleasant news to communicate. Dr Brown’s family are in deep affliction. His second daughter, Bell, died on the evening of last Monday the 23rd instt. after an illness of a very few days; the shock was indeed almost as sudden & unexpected as it violent. They scarcely apprehended danger, untill it was irremovable, & her mother, who went to bed at night with the flattering hope, that she was fast recovering, rose in the morning to the agonizing information, that she was no more. We sincerely share in the sorrows of this amiable family, upon a calamity so distressing, & I am persuaded, that you will be equally sensible to it.
I am in daily expectation of receiving your promised letter of the beginning of Feby. By the english newspapers we have accounts from New York to the 9th: of that month. They mention that the Convention with France had at length been ratified by our Senate with the omission of the second article. Whether the french government will acquiesce in this, or not, I am unable to say. But at any rate I have little hopes, that the omission will be of any service to us.
We are upon the point of losing here the family of the English Minister, Lord Carysfort. The Prussian regiments are already under orders to march & take possession of Hanover. They will likewise occupy the cities of Hamburg & Bremen—My wife will meet with a great loss in Lady Carysfort, who has been to her, as a mother. She is a sister of Lord Grenville, & a woman of a remarkable fine understanding.
You will have heard before you receive this of the declaration of war between Spain & Portugal, & that a suspension of hostilities has been concluded between France and the king of the two Sicilies, by virtue of which, the Neapolitan ports are to be shut against the English—
